Citation Nr: 1722981	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  11-32 102	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1. Entitlement to an initial rating in excess of 10 percent for left shoulder degenerative arthritis, status post arthroscopic surgery.

2. Entitlement to an initial compensable rating for bilateral pes planus and plantar fasciitis prior to February 25, 2016.

3. Entitlement to an initial compensable rating for left foot, heel degenerative arthritis prior to February 25, 2016.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1996 to October 1998, May 2003 to September 2003, and January 2004 to May 2010.

These matters come before the Board of Veterans' Appeals (Board) from an August 2010 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia.

A May 2016 rating decision granted an increased rating to 50 percent from February 25, 2016, for the Veteran's bilateral pes planus and plantar fasciitis. The Veteran's left heel disability was combined with the bilateral pes planus and plantar fasciitis because the symptoms were indistinguishable and to rate them separately would constitute pyramiding. Noncompensable ratings were continued for bilateral pes planus and plantar fasciitis and left heel degenerative arthritis prior to February 25, 2016.

A 50 percent rating is the highest compensable rating under Diagnostic Code 5276, which provides rating criteria for flatfoot, and the highest compensable rating under Diagnostic Code 5284, which provides rating criteria for other foot injuries such as the Veteran's left heel degenerative arthritis, is 30 percent.  Because the Veteran was granted the benefit he sought in the form of the highest possible compensable rating for these disabilities, the Veteran's claims for an increased rating from February 25, 2016, for bilateral pes planus and plantar fasciitis and left heel degenerative arthritis are no longer on appeal.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 (Fed. Cir. 1997).

A Supplemental Statement of the Case (SSOC), issued by the RO in March 2016, continued to deny an initial rating in excess of 10 percent for left shoulder degenerative arthritis.



FINDINGS OF FACT

1. During the period on appeal, the Veteran's left shoulder degenerative arthritis, status post arthroscopic surgery, has not been productive of nonunion or dislocation of the clavicle or scapula; ankylosis of the scapulohumeral articulation; malunion of the humerus or recurrent dislocation of the scapulohumeral joint; or limitation of motion of the arm at the shoulder level or to midway between the side and shoulder level.

2. Prior to February 25, 2016, manifestations of bilateral pes planus and plantar fasciitis and left heel degenerative arthritis did not present as moderate or with weight-bearing line over or medial to great toe, inward bowing of the tendo achillis pain on manipulation and use of the feet.


CONCLUSIONS OF LAW

1. The criteria for a disability rating in excess of 10 percent for left shoulder degenerative arthritis, status post arthroscopic surgery have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.40-4.45, 4.71a, Diagnostic Codes 5003, 5200-5203 (2016).

2. The criteria for a compensable rating for bilateral pes planus or plantar fasciitis and left heel degenerative arthritis, prior to February 25, 2016, have not been met. 38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.400, 4.1, 4.2, 4.3, 4.7, 4.71a, Diagnostic Code 5276 (2016)


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

With respect to the Veteran's claims decided herein, VA has met all statutory and regulatory notice and duty to assist provisions. See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

II. Increased Rating

Disability evaluations are determined by the application of the facts presented to VA's Schedule for Rating Disabilities (Rating Schedule) at 38 C.F.R. Part 4. The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and the residual conditions in civilian occupations. 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

Where there is a question as to which of two evaluations shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that evaluation. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7. Reasonable doubt as to the degree of the disability will be resolved in the Veteran's favor. 38 C.F.R. § 4.3.

Pyramiding, that is, the evaluation of the same disability, or the same manifestation of a disability, under different diagnostic codes, is to be avoided when evaluating a Veteran's service-connected disability. 38 C.F.R. § 4.14. However, it is possible for a Veteran to have separate and distinct manifestations from the same injury, which would permit rating under several diagnostic codes. The critical element in permitting the assignment of several evaluations under various diagnostic codes is that none of the symptomatology for any one of the disabilities is duplicative or overlapping with the symptomatology of the other disability. See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994).

The Court has held that, in determining the present level of a disability for an increased evaluation claim, the Board must consider the application of staged ratings. See Hart v. Mansfield, 21 Vet. App. 505 (2007). In other words, where the evidence contains factual findings that demonstrate distinct time periods in which the service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal, the assignment of staged ratings would be necessary.

When evaluating disabilities of the musculoskeletal system, 38 C.F.R. § 4.40 allows for consideration of functional loss due to pain and weakness causing additional disability beyond that reflected on range of motion measurements. DeLuca v. Brown, 8 Vet. App. 202 (1995). Further, 38 C.F.R. § 4.45 provides that consideration also be given to decreased movement, weakened movement, excess fatigability, incoordination, and pain on movement, swelling, and deformity or atrophy of disuse. Painful motion is considered limited motion at the point that pain actually sets in. See VAOPGCPREC 9-98.

(a) Left Shoulder Degenerative Arthritis

Here, the Veteran's left shoulder disability is currently rated under Diagnostic Code 5003-5203 due to degenerative arthritis rated based on functional loss due to pain. Hyphenated diagnostic codes signify that the rating for a service-connected disability is based upon how another disability would be rated. 38 C.F.R. § 4.27. The diagnostic code for the service-connected disability is after the hyphen.

The Veteran's left arm is his minor extremity, as he is right handed. Thus, all evaluations described below are for the minor extremity.

At an April 2010 VA examination, it was noted that the Veteran injured his shoulder in September 2008 and had surgery in October 2008 to repair his left shoulder. Recovery from this surgery resulted in a decreased range of motion and pain. The Veteran reported his injury did not influence his ability to perform most activities, but he did have some difficulty reaching upward or backward. Range of motion testing indicated forward flexion to 180 degrees normally, to 155 degrees with active motion, 165 degrees on passive motion, and pain was indicated at 160 degrees. Abduction and external rotation were all normal. Internal rotation was to 90 degrees normally but pain was noted at 45 degrees.

The Veteran indicated in October 2010 that he believed he was entitled to a higher rating because he was experiencing tenderness in his left shoulder and has a limited ability to carry objects or lift objects above his head. He also indicated he believed that his disability had worsened since his April 2010 examination.

At a February 2016 VA examination, the Veteran again reported that his disability had worsened since his last examination, and he reported flare ups causing pain, itching, and a lack of mobility. He reported difficulty in lifting large amounts of weight and that he occasional had difficulty holding objects with his left hand.  Range of motion testing, including after repetitive use, indicated flexion to 130 degrees, abduction to 100 degrees and internal and external rotation to 90 degrees. The examiner indicated the Veteran's range of motion indicated some functional loss because of the reduced range of motion, and he saw objective signs of pain, though the pain did not cause additional loss in the range of motion. Muscle strength testing found no loss of strength in the left shoulder, and there was no ankylosis. The VA examiner further indicated there was no loss of head, nonunion, or fibrous union of the humerus. No other malunion or dislocation was indicated.

Diagnostic Code 5203 provides for a 20 percent rating requires nonunion of the clavicle or scapula with loose movement or dislocation of the clavicle or scapula (in either shoulder).  The disability may also be rated on the basis of impairment of function of a contiguous joint.  38 C.F.R. § 4.71a.

A rating is not warranted under Diagnostic Code 5203 because neither the VA examination nor the Veteran's statements indicate any dislocation or nonunion of the clavicle or scapula of the left shoulder.

Under Diagnostic Code 5200 for ankylosis of the scapulohumeral articulation, a 20 percent rating is provided for favorable ankylosis of the minor scapulohumeral articulation, with abduction possible to 60 degrees and the ability to reach the mouth and head.  A 30 percent rating is warranted for ankylosis of the minor scapulohumeral articulation that is intermediate between favorable and unfavorable.  A 40 percent rating is awarded for unfavorable ankylosis of the minor scapulohumeral articulation, with abduction limited to 25 degrees from the side.  38 C.F.R. § 4.71a.

The Veteran does not have ankylosis of the left shoulder. Therefore, a rating under Diagnostic Code 5200 is not warranted.

Under Diagnostic Code 5201, limitation of motion of an arm at the shoulder level and midway between the side and shoulder level warrants a 20 percent evaluation for the minor extremity.  When motion is limited to 25 degrees from the side, a 30 percent evaluation is appropriate for the minor extremity.  38 C.F.R. § 4.71a.

In determining whether the Veteran has limitation of motion at the shoulder level, it is necessary to consider reports of forward flexion and abduction.  See Mariano v. Principi, 17 Vet. App. 305, 314-16 (2003).  For VA compensation purposes, normal range of motion for the shoulder is 180 degrees of forward flexion, 180 degrees of abduction, and 90 degrees of external and internal rotation.  See 38 C.F.R. § 4.71, Plate I.  Forward flexion and abduction to 90 degrees amounts to "shoulder level."

The Veteran, at his April 2010 VA examination, had forward flexion to 155 degrees and abduction to 180 degrees, and, at his February 2016 examination, had forward flexion to 130 degrees and abduction to 100 degrees. While this does indicate some limitation of motion, the forward flexion and abduction measurements were beyond the 90 degrees required to constitute limitation of motion at the shoulder level to justify a higher 20 percent disability rating under Diagnostic Code 5201.

Under Diagnostic Code 5202 for other impairment of the humerus, a 20 percent rating is justified for malunion of the minor humerus with moderate deformity, or for infrequent episodes of recurrent dislocation of the scapulohumeral joint of the minor extremity with guarding of movement only at the shoulder level.  A 20 percent rating is also warranted for malunion of the minor humerus with marked deformity or frequent episodes of recurrent dislocation with guarding of all arm movements.  A 40 percent rating is awarded for fibrous union of the minor humerus.  A 50 percent rating requires nonunion (a false, flail joint) of the minor humerus.  A 70 percent rating requires loss of the head of the minor humerus (flail shoulder).  38 C.F.R. § 4.71a.

The VA examiner at the February 2016 VA examination specifically indicated there was no evidence of malunion of the humerus, recurrent dislocation of the minor humerus at the scapulohumeral joint, fibrous union of the minor humerus, nonunion of the minor humerus, or loss of head of the minor humerus. Therefore, a rating of 20 percent or higher is not justified under Diagnostic Code 5202.

Diagnostic Code 5003 provides that degenerative arthritis established by x-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major group of minor joints affected by limitation of motion, to be combined, not added, under Diagnostic Code 5003.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  In the absence of compensable limitation of motion, x-ray evidence of involvement of two or more major joints or two or more minor joint groups warrants a 10 percent rating, and a 20 percent rating is warranted when there is x-ray evidence of involvement of two or major joints or two or more minor joint groups with occasional incapacitating exacerbations.  38 C.F.R. § 4.71a.

With any form of arthritis, painful motion is an important factor of disability, the facial expression, wincing, etc., on pressure or manipulation, should be carefully noted and definitely related to affected joints. Muscle spasm will greatly assist the identification. The intent of the schedule is to recognize painful motion with joint or periarticular pathology as productive of disability. It is the intention to recognize actually painful, unstable, or malaligned joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint. Crepitation either in the soft tissues such as the tendons or ligaments, or crepitation within the joint structures should be noted carefully as points of contact which are diseased. Flexion elicits such manifestations. The joints involved should be tested for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with the range of the opposite undamaged joint. 38 C.F.R. § 4.59.

The Veteran was granted an initial 10 percent rating based on painful and limited motion of a major joint. However, a 20 percent rating is not warranted as there is no evidence of involvement of two or more major joints or minor joint groups.

After considering the evidence of record, the Board finds that for the entire period of the appeal, the Veteran is not entitled to a disability rating in excess of 10 percent for his left shoulder degenerative arthritis, status post arthroscopic repair.

(b) Increased Rating - Bilateral Pes Planus and Plantar Fasciitis and Left Heel Degenerative Arthritis

The Veteran's symptoms for left heel degenerative arthritis and bilateral pes planus and plantar fasciitis are very similar, and to rate them separately would constitute pyramiding. 38 C.F.R. § 4.14. As a result, the Board will first consider whether the Veteran's symptoms warrant a compensable rating prior to February 25, 2016, under Diagnostic Code 5276 for flatfoot because it allows for the highest possible rating. (As a reminder, the Veteran was granted a 50 percent rating under Diagnostic Code 5276 as of February 25, 2016, which is the highest rating under that Diagnostic Code.)

Pursuant to Diagnostic Code 5276, for a bilateral disability, a noncompensable rating is warranted for mild symptoms that are relieved by built-up shoe or arch support. A 10 percent rating is assigned for moderate symptoms of pes planus, to include weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, and pain on manipulation and use of the feet.  A 30 percent rating is assigned for severe bilateral pes planus and requires objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, an indication of swelling on use, and characteristic callosities.  A maximum 50 percent rating is assigned for pronounced bilateral pes planus and requires marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement and severe spasm of the tendo achillis on manipulation, and the disability is not improved by orthopedic shoes or appliances.  38 C.F.R. § 4.71a, Diagnostic Code 5276.

At a VA examination in April 2010, the Veteran reported he had pain beginning in 2003 on the undersurface of his feet, particularly near the ball of his foot. He reported using custom orthotics, which helped with his symptoms though he still experienced some pain, especially with long walks or running. At the time of this examination, the examiner noted the symptoms related to the left heel were the same as those related to the bilateral plantar fasciitis and pes planus and described the Veteran's symptoms as mild.

In October 2010, the Veteran, in his Notice of Disagreement, acknowledged that his left heel symptoms were the same as those he associated with his pes planus and plantar fasciitis. He also reported that his orthotics allowed him to walk with some discomfort that he could tolerate, but if he did not wear the orthotics he would experience a limp and would have to stay off his feet.

The Board finds the Veteran symptoms more closely approximate a noncompensable rating under Diagnostic Code 5276. The VA examiner described the Veteran's symptoms as mild. Furthermore, the examiner noted limited symptoms with the use of arch support in the form of custom orthotics, and at the time of the examination, the Veteran also confirmed he had improvement with the orthotics at the examination and in his Notice of Disagreement, filed in October 2010. There was no evidence of weight-bearing line over or medial to a great toe, inward bowing of the tendo achillis, or moderate pain on manipulation and use of the feet. As a result, a compensable rating prior to February 25, 2016, is not warranted under Diagnostic Code 5276.

Because the Veteran's symptoms are noncompensable under Diagnostic Code 5276, the Board will also consider whether a compensable rating is warranted for the Veteran's symptoms under Diagnostic Code 5284, which provides criteria for other foot injuries.

DC 5284 for foot injuries provides for a 10 percent rating for a moderate foot disability, a 20 percent rating for moderately severe foot disability, and the maximum 30 percent rating for severe foot disability.  A 40 percent rating is assigned for actual loss of use of the foot.  See 38 C.F.R. § 4.71a, Diagnostic Code 5284.

As noted above, the VA examiner at the April 2010 examination described the Veteran's symptoms as mild. Furthermore, the Veteran himself indicated that, so long as he used his orthotics, he only had some discomfort.  As the Veteran's symptoms do not more closely approximate moderate symptoms, a compensable rating under Diagnostic Code 5284 is not warranted.

After considering the evidence of record, the Board finds that for the entire period of the appeal, the Veteran is not entitled to a compensable rating for bilateral pes planus and plantar fasciitis with left foot heel degenerative arthritis.  


ORDER

Entitlement to an initial rating in excess of 10 percent for left shoulder degenerative arthritis, status post arthroscopic repair, is denied.

Entitlement to an initial compensable rating for bilateral pes planus and plantar fasciitis and left heel degenerative arthritis, prior to February 25, 2016, is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


